CHILTON, J.
— It is true, that in cases of appeal or certiorari • from justices’ courts to the Circuit Court, the same nicety and particularity will not be required in the statement of the complaint, as in cases commenced in the Circuit Court; yet the statement which the statute requires to be filed in lieu of a formal declaration, must show a cause of action, and if it does not, the defendant may demur. Such has been the constant course of practice upon this subject. Copeland v. Flowers, at this term, and cases there cited; Jones v. Buckly, 19 Ala. Rep., 604.
In the case before us, the statement is fatally defective in failing to set forth what provision of the ordinance of the city of Mobile was violated. It is clear that no cause of action is contained in the statement. The court consequently erred in overruling the defendants’ demurrer.
Let the judgment be reversed, and the cause be remanded.